DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10709461 and 9962181 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erin Cardinal on 06/02/2022.

The application has been amended as follows: 

1. (Currently Amended) A method of delivering ultrasonic energy to a target tissue using an ultrasonic energy delivery device, the device comprising a transducer; an aspiration conduit; an irrigation conduit; a horn; and a needle, the method comprising:
creating at least two percutaneous access portals surrounding the target tissue;
inserting a distal portion of the needle to a first position subcutaneous to the target tissue using a first access portal of the percutaneous access portals and generating ultrasonic energy at the first subcutaneous position; then 
inserting the distal portion of the needle to a second position subcutaneous to the target tissue through a second access portal of the percutaneous access portals

2. (Currently Amended) The method of claim 1, wherein said target tissue is located subcutaneous to an ulcerated wound.

4. (Currently Amended) The method of claim 3, further comprising removing from the first subcutaneous position and/or the second subcutaneous position at least some detritus that may have been produced by the debriding.

6. (Currently Amended) The method of claim 1, further comprising delivering fluid at the first subcutaneous position and/or the second subcutaneous position.

9. (Currently Amended) The method of claim 8, wherein the target tissue located at the first subcutaneous position and/or the second subcutaneous position comprises ulcerated wound tissue.

Allowable Subject Matter
Claims 1 – 16 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or make obvious a method of delivering ultrasonic energy to a target tissue using a delivery device comprising a transducer, an aspiration conduit, an irrigation conduit, a horn, a needle, and comprising the steps of creating at least two percutaneous access portals surrounding the target tissue, and inserting a distal portion of the needle to a first position subcutaneous to the target tissue via a first access port and then inserting the distal end of the needle to a second position subcutaneous to the target tissue via a second access port.
The closest prior art, Parham (US 20130331872 A1) (cited in IDS), discloses a system and method of delivering ultrasonic energy to a target tissue using a delivery device comprising a transducer (transducer – paragraph [0091]), an aspiration conduit (vacuum line 108) (paragraph [0046]), an irrigation conduit (irrigation line 116) (paragraph [0042]), a horn (housing 112), a needle (needle 136) (paragraph [0036]) and comprising the step of inserting a distal end portion of the needle to a first position subcutaneous to the target tissue via a first access port (Examiner’s note: the method step of insertion of the needle to the target tissue and the delivering of ultrasonic energy is described in paragraphs [0163 – 0165]; it should be understood that the needle tip extends past the target tissue to some degree and is thus subcutaneous of said tissue). However, the method of Parham does not disclose or make obvious the step of inserting the distal end of the needle to a second position subcutaneous to the target tissue via a second access port. Furthermore, it would not have been obvious modify the method steps of Parham to include creating a second port and inserting the needle through said second port to a second location different from the first location subcutaneous of the target tissue because there is no motivation for the prolongment of the procedure which could render the method in operable for its intended purpose.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771